Name: Commission Implementing Regulation (EU) 2019/586 of 11 April 2019 amending Part 1 of Annex I to Commission Regulation (EC) No 798/2008 as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries, territories, zones or compartments authorised for the introduction into the Union of consignments of poultry and poultry products (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: trade;  health;  tariff policy;  agricultural activity;  agricultural policy;  animal product;  European construction;  Europe
 Date Published: nan

 11.4.2019 EN Official Journal of the European Union LI 100/4 COMMISSION IMPLEMENTING REGULATION (EU) 2019/586 of 11 April 2019 amending Part 1 of Annex I to Commission Regulation (EC) No 798/2008 as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries, territories, zones or compartments authorised for the introduction into the Union of consignments of poultry and poultry products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular points (1) and (4) of Article 8 thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Article 23(1) thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). On 22 March 2019, the European Council adopted Decision (EU) 2019/476 (3) extending the period under Article 50(3) TEU in agreement with the United Kingdom. In accordance with that Decision, in the event that the Withdrawal Agreement is not approved by the House of Commons by 29 March 2019 at the latest, the period provided for in Article 50(3) TEU is extended until 12 April 2019. As the Withdrawal Agreement has not been approved by 29 March 2019, Union law will cease to apply to and in the United Kingdom from 13 April 2019 (the withdrawal date). (2) Commission Regulation (EC) No 798/2008 (4) lays down a list of third countries, territories, zones or compartments from which poultry and poultry products (the commodities) may be imported into and transit through the Union and the veterinary certification requirements. It provides that the commodities are only to be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (3) The United Kingdom of Great Britain and Northern Ireland has provided the necessary guarantees for that country and certain of its Crown Dependencies to comply with the conditions laid down in Regulation (EC) No 798/2008 for the introduction into the Union of consignments of the commodities from the withdrawal date, by continuing to comply with Union legislation for an initial period of at least nine months. (4) Therefore, taking into account these specific guarantees provided by the United Kingdom of Great Britain and Northern Ireland, and in order to avoid any unnecessary disruption to trade after the withdrawal date, the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies should be included in the list of third countries, territories, zones or compartments set out in Part 1 of Annex I to Regulation (EC) No 798/2008, authorised for the introduction into the Union of consignments of the commodities. (5) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (6) This Regulation should apply from 13 April 2019, unless Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part 1 of Annex I to Regulation (EC) No 798/2008 shall be amended in accordance with the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 13 April 2019. However, it shall not apply if Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3)TEU (OJ L 80 I, 22.3.2019, p. 1). (4) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). ANNEX Part 1 of Annex I to Regulation (EC) No 798/2008 is amended as follows: (a) the following lines are inserted after the entry for China: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella Control Status Model(s) Additional guarantees Closing date Opening date 1 2 3 4 5 6 6A 6B 7 8 9 GB-United Kingdom of Great Britain and Northern Ireland GB-0 Whole country SPF BPP, BPR, DOC, DOR, HEP, HER, SRP, SRA, LT20, A WGM EP, E, POU, RAT GG-Guernsey GG-0 Whole country SPF BPP, BPR, DOC, DOR, HEP, HER, SRP, SRA, LT20, A WGM EP, E, POU, RAT (b) the following line is inserted after the entry for Iceland: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date Opening date 1 2 3 4 5 6 6A 6B 7 8 9 JE-Jersey JE-0 Whole country SPF BPP, BPR, DOC, DOR, HEP, HER, SRP, SRA, LT20, A WGM EP, E, POU, RAT